DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mori (US 2016/0077175 A1).
With respect to claim 1, Mori discloses a magnetic resonance signal transmission line connection structure, comprising: a first connector fixed to a patient bed of a magnetic resonance imaging device and connectable to a coil configured to perform magnetic resonance imaging (see Figures 1-3 connector port #25 connected to coil 100A through cable not labeled); and a second connector, which is disposed at an opposite side of an opening side of a chamber of the magnetic resonance imaging device allowing entry of the patient bed, and connected to a signal receiver for magnetic resonance signals by a cable disposed at the other side (see Figure 3 further disclosing coil #100A having connecting means #101 for connecting to connector #25 through the cable not labeled in Figure 1, see paragraph 0087), wherein the first connector has at least one first connection terminal, and the second connector has at least one second connection terminal, and wherein when the patient bed moves into the chamber to perform magnetic resonance imaging, the first connector abuts the second connector such that the first connection terminal is connected to the second connection terminal, and a magnetic resonance signal received by the coil is conveyable to the signal receiver via the first connection terminal and the second connection terminal (see paragraphs 0081-0090). Furthermore, Mori implicitly teaches when magnetic resonance imaging ends, the patient bed is moves back out of the chamber, breaking the connection between the first connection terminal and the second connection terminal (see paragraphs 0058-0060 and 0132) since RF coil #100A is not permanently fixed to the MR system of Figure 1 and needs to be connected to connection port #25 in order for the receiver #50 to obtain the data from said coil structure or local RF coil named wearable device (see paragraphs 0058-0060 and 0132). Therefore, when the imaging process is over, said coil can be manually disconnected as the patient is pulled out of the MR system to prepare the system for the next imaging process that might require a different shape and/or amount of RF coils (see paragraph 0083).   Furthermore, in order to further demonstrate the disconnection/ unplugging of the RF coil for a particular body region, see Zou (US 6,750,653 B1) disclosing a detachable foot coil as seen on Figure 1 (Column 4, lines 30-37). However, for rejection purposes, this reference should not be construed for a second reference and merely for further showing the disconnection capabilities of the claim apparatus since the coil is only for one specific region. 

With respect to claims 2 and 4, Mori discloses the first connection terminal is a non-contact-type first coupling-connection terminal, the second connection terminal is a non-contact-type second coupling-connection terminal, and when the first connector abuts the second connector, the first coupling-connection terminal and the second coupling-connection terminal are connected by coupling (see Figure 2, wherein the connection to port #25 further connect wireless to the receiver #50 by means of wireless communication device #28 to communication device #52, hence non-contact from antenna 100A to receiver #50).  
With respect to claim 8, Mori discloses the cable is accommodated in a cable drag chain (see Figure 1 cable labeled by the examiner below).  

    PNG
    media_image1.png
    285
    384
    media_image1.png
    Greyscale

With respect to claim 9, Mori discloses a magnetic resonance imaging device, comprising (see Figure 1): a main body having a hollow chamber (main body #10A having a hollow chamber being the open space to introduce the patient); a patient bed movable relative to the chamber (bed #20); and a magnetic resonance signal transmission line connection structure comprising (coils #100A and #24): a first connector fixed to a patient bed of a magnetic resonance imaging device and connectable to a coil configured to perform magnetic resonance imaging (see Figures 1-3 connector port #25 connected to coil 100A through cable not labeled); and a second connector, which is disposed at an opposite side of an opening side of the chamber of the magnetic resonance imaging device allowing entry of the patient bed, and connected to a signal receiver for magnetic resonance signals by a cable disposed at the other side (see Figure 3 further disclosing coil #100A having connecting means #101 for connecting to connector #25 through the cable not labeled in Figure 1, see paragraph 0087), wherein the first connector has at least one first connection terminal, and the second connector has at least one second connection terminal, and wherein when the patient bed moves into the chamber to perform magnetic resonance imaging, the first connector abuts the second connector such that the first connection terminal is connected to the second connection terminal, and a magnetic resonance signal received by the coil is conveyable to the signal receiver via the first connection terminal and the second connection terminal (see paragraphs 0081-0090). Furthermore, Mori implicitly teaches when magnetic resonance imaging ends, the patient bed is moves back out of the chamber, breaking the connection between the first connection terminal and the second connection terminal (see paragraphs 0058-0060 and 0132) since RF coil #100A is not permanently fixed to the MR system of Figure 1 and needs to be connected to connection port #25 in order for the receiver #50 to obtain the data from said coil structure or local RF coil named wearable device (see paragraphs 0058-0060 and 0132). Therefore, when the imaging process is over, said coil can be manually disconnected as the patient is pulled out of the MR system to prepare the system for the next imaging process that might require a different shape and/or amount of RF coils (see paragraph 0083).   Furthermore, in order to further demonstrate the disconnection/ unplugging of the RF coil for a particular body region, see Zou (US 6,750,653 B1) disclosing a detachable foot coil as seen on Figure 1 (Column 4, lines 30-37). However, for rejection purposes, this reference should not be construed for a second reference and merely for further showing the disconnection capabilities of the claim apparatus since the coil is only for one specific region.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0077175 A1) in view of Hardie et al. (US 2014/0361769 A1).
With respect to claim 3, Mori discloses the claimed invention as stated above except for having the first connection terminal is a contact, the second connection terminal is a bus bar, and when the patient bed moves into the chamber to perform magnetic resonance imaging, the contact abuts the busbar and slides on the busbar to maintain signal conduction. However, Hardie discloses having the first connection terminal is a contact, the second connection terminal is a bus bar, and when the patient bed moves into the chamber to perform magnetic resonance imaging, the contact abuts the busbar and slides on the busbar to maintain signal conduction (see Figures 1 and 2 and paragraphs 0061 and 0069). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the first connection terminal is a contact, the second connection terminal is a bus bar, and when the patient bed moves into the chamber to perform magnetic resonance imaging, the contact abuts the busbar and slides on the busbar to maintain signal conduction as taught by Hardie with Mori’s connections for the purpose of having the means for coupling multiple RF coils/conductors or multiple set of conductors in one patient bed to connect to the transmitting and receiving means (see paragraph 0025).   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0077175 A1) in view of Feld et al. (US 2008/0141461 A1).
With respect to claim 5, Mori discloses the claimed invention as stated above except for the coil has a plug/socket manner of connection, and the first connector comprises a socket for connection to the coil.  However, Feld discloses the coil has a plug/socket manner of connection, and the first connector comprises a socket for connection to the coil (see Figure 1 and 2 showing socket #4 and plug #5 connections; see also paragraphs 0031-0032). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have plug/socket connection manner as taught by Feld with Mori’s connection for the purpose of further specifying the type of connections used in order to couple the terminals to provide electronic connection of the electrical components to the MR system. 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/01/22 have been fully considered but they are not persuasive. 
Applicant argues that Mori fails to teach or fairly suggests the first and second connectors located as claimed, ie, the second connector is at the opposite side of an opening side chamber of the MRI device allowing entry of the patient bed. In contrast, Mori’s second connector is disposed at the patient bed instead of the chamber. 

    PNG
    media_image2.png
    286
    466
    media_image2.png
    Greyscale
The examiner disagrees with applicant’s argument since Mori discloses at leas 2 ports. Ports #25 and #101 connecting to each other by a cable and connectors #27 and #37. Both sets are located at opposing portions from each other as seen on Figure 1. For simplisity the examiner selsected Ports #25 and #101 in the office action above. As ilustrated in Figure 1 and labeled by the examiner Side A containing port #101 in coil #100A on side A inside the chamber close to one end of the patient’s table 22 and port #25 located on side B labeled by the examiner wherin said B is located at the other end of the patient’s table 22.  Since both ports are located at different ends of the patient’ table #22, they aare considered as located opposing portions from each other as claimed.  Furthermore, the claim states “the second coonnector, which is disposed at an opposite side of an opening of a chamber of the MRI device. As seen on Figure 1, connecting means #101 as discussed above, is considered as the second connector that connects to the first connector, #25 through the cable. The second connector #101 in coil #100A as seen on Figure 1 labeled by the examiner herein is located on side A inside the MR system opposite to the bore/chamber entrance opening (entrance opening of the bore/chamber located approximately where the patient’s feet are located, close to first port #25). Due to the connecting means #101 located on side A at the other end of the patient’s bed is considered to be at an opposite side of an opening of a chamber wherein the closest/same side to the opening of a chamber will be considered as side A where port #25 is located at. If applicant intends that each port is located at different ends of the bore/chamber, apllicant is reminded that said language is not stated or implied in the claim. It is noted that the features upon which applicant relies (i.e., each port is located at different ends of the bore/chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claim language does not preclude other locations for the connectors in order to be considered opposite with respect to each other and with respect to one of the openings of the chamber/bore. For the reasons as stated above, the 35 U.S.C. 102 (a)(1) is maintained and considered proper.  
Applicant argues that Mori fails to teach or fairly suggests when the MRI imaging ends, the patient bed moves back out of the chamber, breaking connection between the first connection terminal and the second connection terminal. In contrast, Mori’s RF coil and port stay connected by a flexible cable. Therefore, when the patient’s bed is moved out of the chamber, the connection is maintained. 
The examiner disagrees with applicant arguments because Mori discloses the RF coil device #100A contain individual coil elements #106 as seen on Figure 3 wherein said coil elements are in communication with control circuit #61 as seen on Figure 1 producing a gate signal that switches the coil elements #106 on and off and effectively disconnecting the coil elements #106 when switched off (see paragraphs 0122-0125). It is understood that the coil elements #106 are switched off when the imaging processing over to effectively disconnect the coil elements #106 loops from the apparatus as discuss in paragraph 0124. The claimed language requires breaking the connection wherein breaking the connection is interpreted as turning off the device to effectively disrupt the communication of the coil elements with any circuitry component. The gate signal process as taught by Mori indicates a breakage/disconnection of connection between the coil and the apparatus by offering the possibility of turning off the coil elements preventing said elements from operating or receiving signal.  If applicant intends the connection is broken by physically detaching the coil from the port, applicant is reminded that the claimed language does not necessarily implies or requires physical detachment. It is noted that the features upon which applicant relies (i.e., physically detaching the coil from the port) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For the reasons as stated above, the 35 U.S.C. 102 (a)(1) is maintained and considered proper. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additiona prior art cited in the PTO 892 not relied upon discloses different MR systems with electrical and mechanical connections to connect the RF coil (s) to the MR system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866